COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-08-344-CR

JOSHUA LEWIS                                                      APPELLANT


                                         V.

THE STATE OF TEXAS                                                     STATE

                                      ----------

            FROM THE 211 TH DISTRICT COURT OF DENTON COUNTY



              MEMORANDUM OPINION 1 AND JUDGMENT

                                      ----------

      We have considered appellant’s “Motion To Withdraw Appeal.”          The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; Tex.

R. App. P. 43.2(f).

                                               PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 23, 2008


      1
          See Tex. R. App. P. 47.4.